PER CURIAM.
We have carefully examined the briefs and record-on-appeal in this case, oral argument having been waived. We find no reversible error.
In particular, we do not find the out-of-court photographic identification of defendant by the victim to be violative of the due process standards set forth in Simmons v. United States, 1968, 390 U.S. 377, 88 S.Ct. 967, 19 L.Ed.2d 1247. See also Jenkins v. State, Fla.App.1969, 228 So.2d 114.
The decision appealed from is, therefore, affirmed.
Affirmed.
WALDEN, CROSS and OWEN, JJ., concur.